Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This Office action is in response to the application filed on July 29, 2019. 

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6 and 9-10 are rejected under AIA  35 U.S.C. 102(a)(1) as being 
anticipated by Jeong et al. (U.S. Publication No. 2015/0287903; hereinafter “Jeong”).
Regarding claim 1, Jeong discloses a piezoelectric transformer comprising: a first output terminal (Fig. 10, terminal outputting Vout2); a first piezoelectric element (Fig. 10, 30) connected (Fig. 10) to the first output terminal (Fig. 10, terminal outputting Vout2); a second output terminal (Fig. 10, terminal outputting Vout1); a second piezoelectric element (Fig. 10, 20) connected (Fig. 10) to the second output terminal (Fig. 10, terminal outputting Vout1); an input terminal (Fig. 10, terminal receiving Vin); and a third piezoelectric element (Fig. 10, 10) connected (Fig. 10) to the input terminal (Fig. 10, terminal receiving Vin), wherein each of the first and second output terminals (Fig. 10, terminals outputting Vout1/Vout2) is formed (Fig. 10) to be individually connectable (Fig. 10) to a corresponding external load (Fig. 10, load receiving voltages output by 20/30) and outputs (Fig. 10) a voltage ([0035]) at a different frequency ([0116]).  
Regarding claim 2, Jeong discloses the piezoelectric transformer according to claim 1, wherein the first, second, and third piezoelectric elements (Fig. 10, 30/20/10) are stacked (Fig. 10) in a linear direction (Fig. 10), and a member (Fig. 10, 40) is arranged between the first and second piezoelectric elements (Fig. 10, 30/20
Regarding claim 3, Jeong discloses the piezoelectric transformer according to claim 2, wherein at least one of the first and second piezoelectric elements (Fig. 10, 30/20) is adjacent (Fig. 10) to the member (Fig. 10, 40).  
Regarding claim 5, Jeong discloses the piezoelectric transformer according to claim 1, wherein the third piezoelectric element (Fig. 10, 10) is electrically insulated (Fig. 10, 40 is an insulating layer; [0057]) from the first and second piezoelectric elements (Fig. 10, 30/20).  
Regarding claim 6, Jeong discloses the piezoelectric transformer according to claim 1, wherein the first, second, and third piezoelectric elements (Fig. 10, 30/20/10) are unequally spaced (Fig. 10; [0101]) from each other (Fig. 10) in a linear direction (Fig. 10).  
Regarding claim 9, Jeong discloses the piezoelectric transformer according to claim 1, wherein each of the first to third piezoelectric elements (Fig. 10, 30/20/10) is formed by piezoelectric ceramic parts (Fig. 10, 33/23/13; [0033]) and electrodes (Fig. 10, 11-12/21-22/31-32) being stacked (Fig. 10) on each other (Fig. 10) in a linear direction (Fig. 10).  
Regarding claim 10, Jeong discloses an electronic apparatus comprising: the piezoelectric transformer (Fig. 10, 600) according to claim 1; and a drive circuit (Fig. 10, circuit supplying input voltage to 10; [0049]) that supplies an alternating voltage (Fig. 10, Vin; [0049]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable 
over Jeong in view of Bishop et al. (U.S. Patent No. 6,246,153; hereinafter “Bishop”).
Regarding claim 4, Jeong teaches the piezoelectric transformer (Fig. 10, 600) according to claim 1. Jeong does not teach a pressurization mechanism, wherein the pressurization mechanism causes the first, second, and third piezoelectric elements to be pressed together in a linear direction.  
Bishop, however, a pressurization mechanism (Fig. 10, 80/60/65 in combination; [Column 10, lines 54-56]), wherein the pressurization mechanism (Fig. 10, 80/60/65 in combination; [Column 10, lines 54-56]) causes the first, second, and third piezoelectric elements (Fig. 10, 31-33) to be pressed together ([Column 10, lines 54-56]) in a linear direction (Fig. 10; [Column 10, lines 54-56]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jeong to include the features of Bishop because it would extend the 
Regarding claim 7, Jeong as modified teaches the piezoelectric transformer (Fig. 10, 600) according to claim 4.  Jeong does not teach the pressurization mechanism includes a portion which extends through the piezoelectric transformer in the linear direction.  
Bishop, however, the pressurization mechanism (Fig. 10, 80/60/65 in combination; [Column 10, lines 54-56]) includes a portion (Fig. 10, 60/65) which extends (Fig. 10) through the piezoelectric transformer (Fig. 10, 110B) in the linear direction (Fig. 10).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jeong to include the features of Bishop because it would extend the mechanical limits of deformation for the device thereby increasing the gain that can be achieved.
Regarding claim 8, Jeong as modified teaches the piezoelectric transformer (Fig. 10, 600) according to claim 4.  Jeong does not teach the pressurization mechanism is embedded into the piezoelectric transformer.  
Bishop, however, the pressurization mechanism (Fig. 10, 80/60/65 in combination; [Column 10, lines 54-56]) is embedded (Fig. 10, embedded via 60/65) into the piezoelectric transformer (Fig. 10, 110B).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of 
Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837